DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RICHARD EPP,
                                Appellant,

                                     v.

                        TETIANA ROMANOVA,
                             Appellee.

                               No. 4D20-1856

                              [October 7, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Bradley Gerard Harper, Judge; L.T.
Case No. 502017DR011495.

  Richard Epp, Delray Beach, pro se.

  Tetiana Romanova, Glen Rock, New Jersey, pro se.

PER CURIAM.

  Affirmed.

GERBER, FORST, and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.